IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT

                            _____________________

                                 No. 00-30219
                               Summary Calendar
                            _____________________


     DANIEL BATTLE,

                                                 Plaintiff-Appellant,

                                     versus

     DAVID MIZE, Major General, United States
     Marine Corps Covening Authority; WILLIAM J.
     DUNAWAY, United States Navy Military Judge;
     JAMES J. CAVAGNARO, Major, United States
     Marine Corps Military Justice Officer; SEAN DUNN,
     First Lieutenant, United States Marine Corps Trial
     Counsel; BANK ONE SERVICES CORPORATION;
     GULF COAST FEDERAL CREDIT UNION,

                                                 Defendants-Appellees.

        _______________________________________________________

                Appeal from the United States District Court for
                       the Eastern District of Louisiana
                          (USDC No. 00-CV-517-T)
        _______________________________________________________
                               October 2, 2000


Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.
PER CURIAM:*

       Appellant Daniel1 Battle, a United States Marine Corps corporal, brought this

action in federal district court against several military officials (the military) and two

lending institutions, seeking a temporary restraining order and injunctive relief. At the

time he filed suit in federal court, a special court-martial was proceeding against him on

charges of writing bad checks. The prosecution in the court-martial had obtained

subpoenas which were issued to three lending institutions, commanding the production of

records relating to Battle’s bank accounts. Battle sought relief in federal district court,

alleging that the subpoenas had not been issued in compliance with the Right to Financial

Privacy Act (RFPA or Act), 12 U.S.C. §§ 3401-3422.

       The district court denied injunctive relief and dismissed the suit. The court

reasoned Battle had not shown a substantial threat of irreparable harm because any failure

of the prosecution to comply with the RFPA could be addressed through the normal

review and appeal procedures of the military justice system. The court also agreed with

the military that granting injunctive relief would not serve the public interest, since such

relief would invite collateral attacks in the federal district courts of “every evidentiary

decision of a military judge.” Among other requirements, the party seeking a preliminary



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
       1
           Also spelled “Daniell” and “Danniell” in the record.

                                               2
injunction must establish a substantial threat that failure to grant the injunction will result

in irreparable injury, and must show that the injunction will not disserve the public

interest. See Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991).

       After the district court ruled, Battle was acquitted in the court-martial proceeding.

He has nevertheless pursues this appeal of the federal district court dismissal, arguing that

the district court should permanently enjoin the military and the financial institutions

from disclosing the financial records the military obtained in violation of the RFPA. The

parties dispute whether this argument was raised below.

       Regardless, as an alternative ground for denying relief below, the military argued

that the RFPA is inapplicable to this dispute because it provides an exception at 12

U.S.C. § 3413(e). Under this exception, nothing in the RFPA applies to financial records

sought by a government authority under the Federal Rules of Criminal Procedure “or

comparable rules” in litigation between the government authority and the bank customer

himself. We have recently held that the § 3413(e) exception applies to military court-

martial proceedings. Roberts v. Sabine State Bank & Trust Co., No. 99-31342, 2000 WL
1234230 (5th Cir. Aug. 31, 2000). We will not reverse a judgment if the district court

can be affirmed on any ground, regardless of whether the district court articulated the

ground. See United Indus., Inc. v. Simon-Hartley, Ltd., 91 F.3d 762, 765 n.6 (5th Cir.

1996). Under Roberts, the RFPA was inapplicable to the court-martial proceedings, and

the district court therefore did not err in denying injunctive relief to Battle based on

alleged violations of that Act.

                                               3
       Battle argues that even if the § 3413(e) exception is applicable to court-martial

proceedings, the Secretary of Defense has “waived” this exception through his adoption

of 32 C.F.R. § 275.9(c) (1999). Assuming that the federal district court had jurisdiction

to enjoin the defendants before it based on a violation of this federal regulation,2 we do

not read the relevant regulations as making the provisions of the RFPA applicable to the

military even where the § 3413(e) exception would otherwise apply. 32 C.F.R. part 275

regulates the acquisition of information from financial institutions by the Department of

Defense. Section 275.1 states that this part “implements” the RFPA. There is no

expressed indication that the regulations are intended to provide more protection for the

bank customer than that provided by the RFPA. Section 275.9(a)(3) of the regulations,

consistent with § 3407 of the RFPA, references judicial subpoenas. Section § 3403(b) of

the RFPA provides that a financial institution shall not release financial records until it

receives a certification from the government authority that it has complied with the

requirements of the Act. Section 275.9(c) of the regulations tracks this statutory

provision and requires that a certificate of compliance with the RFPA “shall be provided

to the financial institution as a prerequisite to obtaining access to financial records.” In

short, the regulations are consistent with the RFPA and we do not read them as imposing



       2
         While the RFPA grants federal district courts jurisdiction over an action to
enforce any provision of the Act, see 12 U.S.C. § 3416, we are less than certain of district
court jurisdiction to enjoin a military tribunal and its participants from disclosing
evidence obtained in the course of a court-martial, on the basis of an alleged violation of
a Department of Defense regulation.

                                              4
certification or other requirements on the military where the Act, under § 3413(e), would

otherwise provide an exception to these requirements.3

      AFFIRMED.




      3
        Our recent Roberts decision suggests in dicta that a different regulation, 32
C.F.R. § 504.2(e) (1999), might impose greater notice and challenge requirements on the
Army than the RFPA itself. See Roberts, 2000 WL 1234230, at *2. This regulation
provides that with respect to judicial subpoenas “[t]he notice and challenge provisions of
12 U.S.C. 3407 and 3410 will be followed.” However, Battle did not raise any argument
regarding this provision below or on appeal, and it appears to be applicable only to the
Department of the Army.

                                            5